Citation Nr: 1524212	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-46 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran attended an informal hearing before a Decision Review Officer in April 2010.

In an October 2009 statement, the Veteran reported recurring complications from his service-connected heart condition and his PTSD that leave him unable to work.  Given his statement, the issue of entitlement to TDIU for his service-connected disabilities in combination has been reasonably raised by the record and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000.

The Veteran has not been afforded a VA examination to assess his service-connected PTSD since May 2010 (more than five years ago).  Accordingly, the Board finds that an additional VA examination is warranted to assess the current severity of his PTSD.   

Additionally, the record indicates that the Veteran continues to seek regular treatment through a VA medical center (VAMC). However, the most recent treatment records in his file are from November 2012. Updated VA treatment records are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his service-connected PTSD, and to provide all releases necessary for VA to secure the private records of such treatment or evaluation.  The AOJ should obtain the complete records of such treatment and evaluation from all providers identified.  In addition, the AOJ should specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for his service-connected PTSD since November 2012.

2.  Then, the AOJ should arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  The examiner must review the Veteran's entire record in conjunction with the examination.  Based on such review and psychiatric evaluation of the Veteran, the examiner should describe fully the current disability picture presented by the Veteran's PTSD, identifying all current symptoms in detail, noting their severity, and commenting on their associated impact on occupational and everyday functioning.

A complete rationale for all opinions must be provided.

3.  Following completion of any indicated development, the AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



